Sognier, Judge.
Pursuant to the order of the Supreme Court of Georgia in the above-styled case 245 Ga. 548 (266 SE2d 168) (1980), the judgment of this court in Self v. Executive Committee of the Ga. Baptist Convention, 151 Ga. App. 298 (259 SE2d 695) (1979) is vacated. The judgment of the trial court granting summary judgment to defendant-appellee is reversed.

Judgment reversed.


Deen, C. J., and Birdsong, J., concur.

Argued May 2, 1979
Decided May 19, 1980.
Roy E. Barnes, for appellant.
Daryll Love, Anthony L. Cochran, for appellee.